Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is 06 September 2019. Domestic Benefit/National Stage priority has been claimed for Provisional 62/737788 in the Application Data Sheet, thus the examination will be undertaken in consideration of 27 September 2018, as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 08 April 2020; 16 November 2020; 15 March 2021; and 07 May 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities: “server”. The Examiner suggests, for further clarification to avoid future objections and/or rejections, to specify “server corresponding to the third party” as “first server” and “server corresponding to the service provider” as “second server”, or similarly as recited in Claim 19 “wireless transaction system server” and “service provider server”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 12-16, and 19 (and claims 5-8, 10-11, 17-18, and 20 due to dependency) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "persistent" wireless connection in claims 1-4, 9, 12-16, and 19 is a relative term which renders the claims indefinite. The term "persistent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skilled in the art may interpret the term “persistent” as “continuous”, another as “stable”, or “permanent”, or “secure”, and yet another may interpret the term as “reliable”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claim 1, the claim recites “receive, information pertaining to a transaction with the service provider;
transmit, a data item comprising a credential to perform the transaction with the service provider; and
receive, confirmation that the transaction was completed with the service provider.”
As per Claim 12, the claim recites “a method comprising:
receiving, an indication of at least one item to be included in a transaction between [a user] and a service provider;
transmitting, a request for a credential to perform the transaction with the service provider, the request comprising an indication of the at least one item;
receiving, a data item comprising the credential to perform the transaction, the data item being encrypted with an encryption key associated with a third party;
transmitting, to the third party, the data item;

transmitting, to the service provider, the other data item;
receiving, from the service provider, confirmation that the transaction was completed; and
transmitting, the confirmation that the transaction was completed.”
As per Claim 19, the claim recites “a system comprising:
receive, an indication of at least one item to be included in a transaction between [a user] and a service provider;
transmit, information pertaining to the transaction with the service provider and a request for a credential to perform the transaction;
receive, a first data item comprising the credential to perform the transaction;
transmit, the first data item comprising the credential and receive, a second data item comprising the credential, the second data item being different than the first data item;
transmit, to a service provider, the second data item, and receive, from the service provider, confirmation that the transaction was completed;
and transmit, the confirmation that the transaction was completed;
receive, the information pertaining to the transaction with the service provider and the request for the credential to perform the transaction;

and receive, the confirmation that the transaction was completed.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices and/or commercial interaction. The method recited above is a process between a merchant and a customer performing a transaction to purchase an item, wherein the merchant requests the customer a password or PIN for the payment option (e.g. password for using the debit card), and provide a confirmation to the customer that the transaction was completed. The process of conducting a transaction is a fundamental economic practice, and the interaction between the merchant and the customer for conducting the transaction and requesting credentials is a commercial interaction, which are both certain methods of organized human activity, therefore the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “device”, “memory”, “processor”, “interface”, and “server” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. These general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. See MPEP 2106.05(f). The Specification discloses these additional elements as generic components, as disclosed in [0048] “generally any data interface” and “generally any 
The claims also recite an additional element of “establishing a persistent wireless connection”, “receiving or transmitting via the persistent wireless connection”, and “receiving or transmitting via an other network connection that is separate from the persistent wireless connection”. These limitations, such as establishing certain wireless connections and/or receiving or transmitting data through network connections, are generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h), examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:
Language specifying that the abstract idea of budgeting was to be implemented using a "communication medium" that broadly included the Internet and telephone networks, because this limitation merely limited the use of the exception to a particular technological environment, Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015);
Specifying that the abstract idea of using advertising as currency is used on the Internet, because this narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular technological environment, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014); and
Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
Therefore, the additional elements recited above are not indicative of integration into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Further, the additional element of establishing network connections and receiving or transmitting through various network connections are generally linking the use of the judicial exception to a particular technological environment or field of use, which is also not indicative of an inventive concept. Using near-field communications to establish wireless connections is a well-understood, routine, conventional activity previously EN_Tech_Direct (“Tap-to-Connect: An Innovative Application of Wi-Fi Protected Setup with NFC”, 21 May 2014, Technical Direct), or see also Wall et al. (U.S. 2013/0046643) which uses “tap” to establish secure communication connection. Therefore, the claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the at least one processor is further configured to: terminate the persistent wireless connection in response to receipt, from the wireless transaction device, of the confirmation that the transaction was completed with the service provider.”
Claim 3 recites “wherein the other wireless interface comprises at least one of a Bluetooth or Wi-Fi interface.”
Claim 4 recites “further comprising an image capture device configured to scan a code displayed on the wireless transaction device, wherein the at least one processor is further configured to: obtain, based at least in part on the scanned code, connection information for establishing the persistent wireless connection with the wireless transaction device; and establish the persistent wireless connection with the wireless transaction device based at least in part on the connection information.” As similarly discussed with its parent claim, the additional element of “an image capture device” is a generic computer 
Claim 5 recites “wherein the service provider comprises a merchant, the wireless transaction device is located in a place of business associated with the merchant, and the information pertaining to the transaction with the service provider comprises: information associated with at least one item vended by the merchant at the place of business and a total cost associated with the transaction.”
Claim 6 recites “wherein the at least one processor is further configured to: display the information associated with at least one item vended by the merchant at the place of business and the total cost associated with the transaction.”
Claim 7 recites “wherein the confirmation that the transaction was completed comprises a receipt for the transaction with the merchant, the receipt listing the at least one item vended by the merchant at the place of business.”
Claim 8 recites “wherein the at least one processor is further configured to: display the receipt for the transaction with the merchant.”
Claim 9 recites “wherein the at least one processor is further configured to: receive, from the wireless transaction device via the persistent wireless connection, a request for a credential associated with the merchant; and transmit, to the wireless transaction device via the persistent wireless connection, the credential associated with the merchant.”
Claim 10 recites “wherein the information pertaining to the transaction with the service provider comprises a service provider identifier of the service provider, and the encrypted data item comprises the service provider identifier.”
Claim 11 recites “wherein the information pertaining to the transaction with the service provider further comprises a nonce, the device further comprises a secure element, and the at least one processor is further configured to: provide the service provider identifier and the nonce to the secure element; and receive, from the secure element, the encrypted data item, the encrypted data item comprising the credential, the service provider identifier, and the nonce, and the encrypted data item being encrypted using an encryption key associated with a third party server that is separate from the service provider.”
Claim 13 recites “wherein the persistent wireless connection comprises a direct peer-to-peer wireless connection and the other network connection comprises a wide-area network connection.”
Claim 14 recites “wherein the persistent wireless connection and the other network connection concurrently coexist on a same wireless interface.”
Claim 15 recites “wherein the indication of the at least one item to be included in the transaction is received prior to establishing the persistent wireless connection with the wireless device.”
Claim 16 recites “wherein the indication of the at least one item to be included in the transaction is received after or while establishing the persistent wireless connection with the wireless device.”
Claim 17 recites “wherein service provider comprises a merchant, the wireless transaction device is located in a place of business associated with the merchant, and the at least one item to be included in the transaction between the wireless 
Claim 18 recites “wherein the indication of the at least one item to be included in the transaction is received via input provided at the place of business associated with the merchant.”
Claim 20 recites “further comprising: the wireless transaction system server comprising a third memory and at least one third processor, the at least one third processor configured to: receive, from the wireless transaction device, the first encrypted data item, decrypt the first encrypted data item using the first encryption key to obtain a data item, encrypt the data item using a second encryption key associated with the service provider server to form the second encrypted data item, and transmit, to the wireless transaction device, the second encrypted data item, wherein the first and second encryption keys are unavailable to the wireless transaction device; and the service provider server comprising a fourth memory and at least one fourth processor, the at least one fourth processor configured to: receive, from the wireless transaction device, the second encrypted data item, decrypt the second encrypted data item to obtain the credential, perform the transaction using the credential, and transmit, to the wireless transaction device, the confirmation that the transaction was completed.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
Claims 2-11, 13-18, and 20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above, and are generally linking the use of the judicial exception to a particular technological environment or field of use. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall et al. (U.S. 2013/0046643).
	
As per Claim 1, Wall teaches a device comprising: a memory; and at least one processor ([0014] “One or more aspects of the invention may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions”) configured to:
establish, via a near-field communication interface, a transient wireless connection with a wireless transaction device associated with a service provider (See Figure 3 – block 310, as disclosed [0029] “After the user taps the contactless device 120 in the proximity of the device reader 115, the device reader 115 detects the physical proximity of the contactless device 120 in block 310 … In an exemplary embodiment, the reader 115 and the device 120 may initially interact via NFC protocols whereby the reader detects the presence of the device 120 and requests communication therewith”);
receive, from the wireless transaction device via the near-field communication interface, connection information for establishing a persistent wireless connection with the wireless transaction device via an other wireless interface (See Figure 3 – block 330, as disclosed [0031] “The information communicated during the initial NFC communication channel depends on the type of secure protocol being used with the secondary communication channel” and [0032] “In an exemplary embodiment, the device reader 115 and the contactless device 120 can establish any number of protocols to enable a secure communication channel, including but not limited to Bluetooth protocols such as a link management protocol (LMP), logical link control and adaptation protocol (L2CAP), and service discovery protocol (SDP). In an exemplary embodiment, Bluetooth pairing of the reader 114 and the device 120 can occur automatically by such communication” and [0033] “In another exemplary embodiment, the reader may present a Wi-Fi connection to which the device 120 can connect, which connection can occur automatically or via user authorization as described previously with regard to the Bluetooth embodiment. A Wi-Fi connection can comprise secure communication functionality, such as cryptographic protocols, including transport layer security or secure socket layer protocols, or other secure communication methodology”);
establish, via the other wireless interface, the persistent wireless connection with the wireless transaction device based at least in part on the connection information (See Figure 3 – blocks 340 and 350, as disclosed [0034] “In block 340, the contactless device 120 accepts the secure communication channel request from the device reader 115, and a secure communication channel is established in block 350. In an alternative exemplary embodiment, the device reader 115 accepts the secure communication channel request from the contactless device 120. During this process, the device 120 and the reader 115 may establish a relationship by creating an encryption key for use in encrypting communications there between”);
 Figure 2 – block 230, as disclosed [0037] “Returning to FIG. 2, in block 230, the device reader 115 communicates purchase information to the contactless device 120 through the secure communication channel 130 established in block 220. In an exemplary embodiment, the device reader 115 communicates a list of items or services purchased”);
transmit, to the wireless transaction device via the persistent wireless connection, an encrypted data item comprising a credential to perform the transaction with the service provider (See Figure 4 – block 470, as disclosed [0050] “In block 470, the user selects one or more payment service options. In an exemplary embodiment, the user interacts with the touch-screen of the contactless device 120 to select a payment option” wherein the payment option may include PIN authorization in block 480, as disclosed [0051] “The contactless device 120 requests a PIN authorization from the user in block 480. In an exemplary embodiment, the PIN authorization is created when the user registers/configures the application 122 and/or the applications 127 on the secure element 126 corresponding to each payment method” and [0053] “In block 490, the user enters the PIN authorization” wherein [0055] “From block 490, the method 250 proceeds to block 250 (FIG. 2)” which confirms the validity of the PIN for the selected payment option, as disclosed [0056] “The secure element 126 then confirms a valid PIN authorization in block 250. In an exemplary embodiment, the secure element 126 will notify the user of an incorrect PIN authorization entry”. The entry of PIN corresponding to the payment [0056] “In an exemplary embodiment, the PIN authorization is established during the registration/configuration of the application 122 and is encrypted/saved in the secure element 126”);
and receive, via the persistent wireless connection and from the wireless transaction device, confirmation that the transaction was completed with the service provider (See Figure 2 – block 260, as disclosed [0057] “In block 260, the payment transaction is completed. In an exemplary embodiment, the contactless device 120 communicates the payment information to the device reader 115 via the secure communication channel 130. In an exemplary embodiment, the POS terminal 110 processes the transaction and confirms payment” and block 270 for providing a receipt, as disclosed [0058] “The device reader 115 communicates a digital receipt to the contactless device 120 in block 270. In an exemplary embodiment, the digital receipt can include a list of products purchased, a description of each product purchased, the price for each product purchased, a product category for each product purchased, a total price, a stock keeping unit ("SKU") or similar identifier for each product purchased, discounts applied, the time and/or date of purchase, warranty information for the products purchased, or other suitable information”).

	As per claim 2, Wall teaches the device of claim 1, wherein the at least one processor is further configured to:
Figure 2 – block 280 which terminates the communication after the transaction is completed).

	As per claim 3, Wall teaches the device of claim 2, wherein the other wireless interface comprises at least one of a Bluetooth or Wi-Fi interface ([0032] “In an exemplary embodiment, the device reader 115 and the contactless device 120 can establish any number of protocols to enable a secure communication channel, including but not limited to Bluetooth protocols such as a link management protocol (LMP), logical link control and adaptation protocol (L2CAP), and service discovery protocol (SDP). In an exemplary embodiment, Bluetooth pairing of the reader 114 and the device 120 can occur automatically by such communication” and [0033] “In another exemplary embodiment, the reader may present a Wi-Fi connection to which the device 120 can connect, which connection can occur automatically or via user authorization as described previously with regard to the Bluetooth embodiment. A Wi-Fi connection can comprise secure communication functionality, such as cryptographic protocols, including transport layer security or secure socket layer protocols, or other secure communication methodology”).

As per claim 5, Wall teaches the device of claim 1, wherein the service provider comprises a merchant, the wireless transaction device is located in a place of business associated with the merchant ([0016] “As depicted in FIG. 1, the exemplary operating environment 100 includes a merchant point of sale (POS) terminal system 110”), and the information pertaining to the transaction with the service provider comprises:
information associated with at least one item vended by the merchant at the place of business and a total cost associated with the transaction ([0037] “In another exemplary embodiment, the device reader 115 also communicates the preliminary total of the purchase to the contactless device 120. The purchase information also can comprise merchant name, payment forms accepted, merchant loyalty rewards program identification, merchant location, or other suitable purchase information related to the transaction being conducted at the point of sale system 110”).

As per claim 6, Wall teaches the device of claim 5, wherein the at least one processor is further configured to:
display the information associated with at least one item vended by the merchant at the place of business and the total cost associated with the transaction ([0012] “Once a secure communication channel is established, the device reader communicates purchase transaction details to the contactless device, and the contactless device communicates the transaction details to the user via a user interface on the device”).

As per claim 7, Wall teaches the device of claim 6, wherein the confirmation that the transaction was completed comprises a receipt for the transaction with the Figure 2 - block 270 for providing a receipt, as disclosed [0058] “The device reader 115 communicates a digital receipt to the contactless device 120 in block 270. In an exemplary embodiment, the digital receipt can include a list of products purchased, a description of each product purchased, the price for each product purchased, a product category for each product purchased, a total price, a stock keeping unit ("SKU") or similar identifier for each product purchased, discounts applied, the time and/or date of purchase, warranty information for the products purchased, or other suitable information”).

As per claim 8, Wall teaches the device of claim 7, wherein the at least one processor is further configured to:
display the receipt for the transaction with the merchant (As disclosed by [0058], the digital receipt is received by the contactless device, which is anticipated that the digital receipt can be displayed by the user interface 123, as disclosed [0019] “In an exemplary embodiment, the contactless device 120 contains an operating system (not illustrated) and user interface 123. Exemplary contactless devices 120 include smart phones; mobile phones; PDAs; mobile computing devices, such as netbooks and iPads; other electronically enabled key fobs; electronically enabled credit card type cards; and other devices, in each case having processing and user interface functionality”).

As per claim 9, Wall teaches the device of claim 5, wherein the at least one processor is further configured to:
receive, from the wireless transaction device via the persistent wireless connection, a request for a credential associated with the merchant (See Figure 4 –block 480, as disclosed [0051] “The contactless device 120 requests a PIN authorization from the user in block 480. In an exemplary embodiment, the PIN authorization is created when the user registers/configures the application 122 and/or the applications 127 on the secure element 126 corresponding to each payment method”);
and transmit, to the wireless transaction device via the persistent wireless connection, the credential associated with the merchant ([0053] “In block 490, the user enters the PIN authorization” wherein [0055] “From block 490, the method 250 proceeds to block 250 (FIG. 2)” which confirms the validity of the PIN for the selected payment option, as disclosed [0056] “The secure element 126 then confirms a valid PIN authorization in block 250. In an exemplary embodiment, the secure element 126 will notify the user of an incorrect PIN authorization entry”).

As per claim 10, Wall teaches the device of claim 1, wherein the information pertaining to the transaction with the service provider comprises a service provider identifier of the service provider, and the encrypted data item comprises the service provider identifier ([0037] “The purchase information also can comprise merchant name, payment forms accepted, merchant loyalty rewards program identification, merchant location, or other suitable purchase information related to the transaction being conducted at the point of sale system 110” and [0050] “The user may select multiple payment options, such as a gift card for the merchant or other stored value card, a debit card, a debit card, or other suitable electronic payment method” wherein the user selecting gift card for the merchant for the payment option would include merchant identifier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Subbaiya (U.S. 2018/0211237).

	As per claim 4, Wall may not explicitly disclose, but Subbaiya teaches the device of claim 1, further comprising an image capture device configured to scan a code displayed on the wireless transaction device ([0051] “In some other embodiments, QR code may be used as medium to establish Bluetooth or Wi-Fi connection between the beamer device 115 and the user device 110”), wherein the at least one processor is further configured to:
	obtain, based at least in part on the scanned code, connection information for establishing the persistent wireless connection with the wireless transaction device ([0051] “In such a scenario, the beamer device 115 generates a QR code which contains beamer device information such as but not limited to device name, Bluetooth ID, information pertaining to connected network (Wi-Fi) and the like”);
	and establish the persistent wireless connection with the wireless transaction device based at least in part on the connection information ([0051] “Once the user scan the QR code using the e-receipt management application installed on the user device 110, one of the Bluetooth or Wi-Fi connections is established between the beamer device 115 and the user device 110”). 
Subbaiya in the system executing the method of Wall with the motivation of offering to [0052] “save considerable amount of check-out time at POS terminal and hence improve in-store experience of the user” as taught by Subbaiya over that of Wall.

Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (U.S. 2013/0046643) in view of Smadja et al. (U.S. 2016/0337354).

	As per claim 11, Wall may not explicitly disclose, but Smadja teaches the device of claim 10, wherein the information pertaining to the transaction with the service provider further comprises a nonce ([0021] “when a M2M consumer application received a request to communicate with a M2M device, the consumer application generates a unique session data (preferably a random data)”), the device further comprises a secure element, and the at least one processor is further configured to:
	provide the service provider identifier and the nonce to the secure element ([0022] “the consumer application requests securities credentials from the M2M authorization server, this request comprising the cryptographic data computed over the generated unique session data”);
	and receive, from the secure element, the encrypted data item, the encrypted data item comprising the credential, the service provider identifier, and the nonce, and the encrypted data item being encrypted using an encryption key associated with a third ([0023] “at reception of this request, the M2M authorization server returns security credentials. The security credentials can comprise the session keys, an authentication key and an access token. The access token can comprise the cryptographic data and in some embodiments the indexes of the session keys and—in some other embodiments the session keys is encrypted with a M2M device key shared between the M2M Authorization Server and the M2M Device. The content of the access token may be encrypted by the M2M authorization server”). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the M2M authorization server as a secure element within the device, as the process can still be performed without departing from the spirit or scope of the invention of the prior art, as disclosed in [0076-0080]. The combination of the server with the device does not depart from the practical implementation, nor makes the implementation impossible to carry out their intended functionalities, therefore it would have been obvious to lead to the combination.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the secure element with nonce as in Smadja in the system executing the method of Wall with the motivation of offering to [0034] “improve the security of information transferred between a consumer application and a M2M device by providing efficient means for secure communication channel” as taught by Smadja over that of Wall.

	As per claim 12, Wall teaches a method comprising:
Figure 3 – block 310, as disclosed [0029] “After the user taps the contactless device 120 in the proximity of the device reader 115, the device reader 115 detects the physical proximity of the contactless device 120 in block 310 … In an exemplary embodiment, the reader 115 and the device 120 may initially interact via NFC protocols whereby the reader detects the presence of the device 120 and requests communication therewith”);
	receiving, independent of the persistent wireless connection with the wireless device, an indication of at least one item to be included in a transaction between the wireless device and a service provider (See Figure 4 – block 430, as disclosed [0043] “In block 430, the user selects a value-added service option. In an exemplary embodiment, the user interacts with the touch-screen of a smart phone to select a value-added service option” which is independent of the wireless connection as the selection for the service option is made within the contactless device 120 to be included in the transaction);
	transmitting, to the wireless device via the persistent wireless connection, a request for a credential to perform the transaction with the service provider, the request comprising an indication of the at least one item (See Figure 4 – block 470, as disclosed [0050] “In block 470, the user selects one or more payment service options. In an exemplary embodiment, the user interacts with the touch-screen of the contactless device 120 to select a payment option” wherein the payment option may include PIN authorization in block 480, as disclosed [0051] “The contactless device 120 requests a PIN authorization from the user in block 480. In an exemplary embodiment, the PIN authorization is created when the user registers/configures the application 122 and/or the applications 127 on the secure element 126 corresponding to each payment method”. The payment selection option is provided to the user as an indication for the transaction which includes at least one item by purchase price, as disclosed [0047] “At block 460, the contactless device 120 receives the purchase total from the device reader 115 and determines whether the user has different payment options, including but not limited to gift cards, credit cards, debit cards, prepaid cards, and split-tender transactions (for example the user can pay x amount of dollars on a gift card and the remainder on another form of payment)” and also [0054] “Then, the method 240 (or portions of the method 240) may be repeated for the user to select another payment method for the remaining balance of the purchase transaction. In this manner, the user may apply individually multiple payment methods”);
	receiving, from the wireless device via the persistent wireless connection, an encrypted data item comprising the credential to perform the transaction, the encrypted data item being encrypted with an encryption key associated with a third party (the payment option may include PIN authorization in block 480, as disclosed [0051] “The contactless device 120 requests a PIN authorization from the user in block 480. In an exemplary embodiment, the PIN authorization is created when the user registers/configures the application 122 and/or the applications 127 on the secure element 126 corresponding to each payment method” and [0053] “In block 490, the user enters the PIN authorization” wherein [0055] “From block 490, the method 250 proceeds to block 250 (FIG. 2)” which confirms the validity of the PIN for the [0056] “The secure element 126 then confirms a valid PIN authorization in block 250. In an exemplary embodiment, the secure element 126 will notify the user of an incorrect PIN authorization entry”. The entry of PIN corresponding to the payment option (e.g. credit card or debit card) is encrypted data, as disclosed [0056] “In an exemplary embodiment, the PIN authorization is established during the registration/configuration of the application 122 and is encrypted/saved in the secure element 126”, which is associated with a third party (e.g. credit card company));
	and transmitting, to the wireless device via the persistent wireless connection, the confirmation that the transaction was completed (See Figure 2 – block 260, as disclosed [0057] “In block 260, the payment transaction is completed. In an exemplary embodiment, the contactless device 120 communicates the payment information to the device reader 115 via the secure communication channel 130. In an exemplary embodiment, the POS terminal 110 processes the transaction and confirms payment” and block 270 for providing a receipt, as disclosed [0058] “The device reader 115 communicates a digital receipt to the contactless device 120 in block 270. In an exemplary embodiment, the digital receipt can include a list of products purchased, a description of each product purchased, the price for each product purchased, a product category for each product purchased, a total price, a stock keeping unit ("SKU") or similar identifier for each product purchased, discounts applied, the time and/or date of purchase, warranty information for the products purchased, or other suitable information”).

Wall may not explicitly disclose, but Smadja discloses:
	transmitting, to a server corresponding to the third party via an other network connection that is separate from the persistent wireless connection, the encrypted data item ([0037] “sending a securities credentials request from the consumer application to a M2M authorization server” wherein the request includes encrypted data, as disclosed [0022] “the consumer application requests securities credentials from the M2M authorization server, this request comprising the cryptographic data computed over the generated unique session data”);
	receiving, from the server corresponding to the third party via the other network connection, an other encrypted data item comprising the credential, the other encrypted data item being encrypted with an other encryption key associated with the service provider ([0038] “receiving from the M2M authorization server to the consumer application generated securities credentials which comprises an access token, session encryption keys and an authentication key” see also [0023] “at reception of this request, the M2M authorization server returns security credentials. The security credentials can comprise the session keys, an authentication key and an access token. The access token can comprise the cryptographic data and in some embodiments the indexes of the session keys and—in some other embodiments the session keys is encrypted with a M2M device key shared between the M2M Authorization Server and the M2M Device. The content of the access token may be encrypted by the M2M authorization server”);
	 transmitting, to a server corresponding to the service provider via the other network connection, the other encrypted data item ([0039] “transmitting from the M2M consumer application the access token and an authentication message to the M2M resource provider for authenticating the consumer application” and also [0040] “transmitting the access request from the consumer application to the M2M resource provider, said access request comprising request parameter encrypted with the session keys to access or control resources”); and
	receiving, from the server corresponding to the service provider via the other network connection, confirmation that the transaction was completed ([0044] “sending, from the resource provider, the encrypted response of the request parameter to the consumer application”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of verification from two different servers as in Smadja in the system executing the method of Wall which includes the process of verifying credentials, with the motivation of offering to [0034] “improve the security of information transferred between a consumer application and a M2M device by providing efficient means for secure communication channel” as taught by Smadja over that of Wall.

As per claim 13, Wall teaches the method of claim 12, wherein the persistent wireless connection comprises a direct peer-to-peer wireless connection (See [0029] for “tap” and NFC connection).

Wall may not explicitly disclose, but Smadja teaches:
the other network connection comprises a wide-area network connection ([0090] “The access network 13 can support multiple different radio access technologies. Various examples of wireless communication systems and access networks that can implement the present invention can be used. The access network 13 can refer to any type of data, telecommunications or other network including, without limitation, data networks (including MANs, PANs, WANs, LANs, WLANs, micronets, piconets, internets, and intranets), hybrid fiber coax (HFC) networks, satellite networks, cellular networks, and telco networks”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the other network connection as in Smadja in the system executing the method of Wall with the motivation of offering to [0034] “improve the security of information transferred between a consumer application and a M2M device by providing efficient means for secure communication channel” as taught by Smadja over that of Wall.

As per claim 14, Wall teaches the method of claim 13, wherein the persistent wireless connection and the other network connection concurrently coexist on a same wireless interface ([0090] “Such networks or portions thereof may utilize any one or more different topologies (e.g., ring, bus, star, loop, etc.), transmission media (e.g., wired/RF cable, RF wireless, millimeter wave, optical, etc.) and/or communications or networking protocols (e.g., SONET, DOCSIS, IEEE Std. 802.3, 802.11, ATM, X.25, Frame Relay, 3GPP, 3GPP2, WAP, SIP, UDP, FTP, RTP/RTCP, H.323, etc.)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the coexisting wireless/network connections as in Smadja in the Wall with the motivation of offering to [0034] “improve the security of information transferred between a consumer application and a M2M device by providing efficient means for secure communication channel” as taught by Smadja over that of Wall.

As per claim 16, Wall teaches the method of claim 12, wherein the indication of the at least one item to be included in the transaction is received after or while establishing the persistent wireless connection with the wireless device (See Figure 4 – block 425 to 440 which the item to be added is communicated after the connection had already been established).

As per claim 17, Wall teaches the method of claim 12, wherein service provider comprises a merchant, the wireless transaction device is located in a place of business associated with the merchant ([0016] “As depicted in FIG. 1, the exemplary operating environment 100 includes a merchant point of sale (POS) terminal system 110”), and the at least one item to be included in the transaction between the wireless device and the service provider comprises an item being vended from the place of business associated with the merchant ([0041] “At block 420, the contactless device 120 determines whether a value-added service is available for the purchase, including, but not limited to, coupons, loyalty cards, check-ins, membership cards, ticketing, and other forms of value-added services”).

As per claim 18, Wall teaches the method of claim 17, wherein the indication of the at least one item to be included in the transaction is received via input provided at the place of business associated with the merchant ([0016] “As depicted in FIG. 1, the exemplary operating environment 100 includes a merchant point of sale (POS) terminal system 110 and a contactless device system 120 that are configured to communicate with one another via one or more secure communication channels 130” wherein in order for the communication channel to be established, via NFC or short-range communications, between the merchant’s POS and the user’s device, the user would have to be at the merchant’s location where the POS is located, therefore it is obvious to one of ordinary skilled in the art that the input is provided at the place of business associated with the merchant).

	As per claim 19, Wall teaches a system comprising:
	a wireless transaction device comprising a first memory and at least one first processor ([0014] “One or more aspects of the invention may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions”), the at least one first processor configured to:
	establish a persistent wireless connection with a wireless device (See Figure 3 – block 310, as disclosed [0029] “After the user taps the contactless device 120 in the proximity of the device reader 115, the device reader 115 detects the physical proximity of the contactless device 120 in block 310 … In an exemplary embodiment, the reader 115 and the device 120 may initially interact via NFC protocols whereby the reader detects the presence of the device 120 and requests communication therewith”);
	receive, independent of the persistent wireless connection, an indication of at least one item to be included in a transaction between the wireless device and a service provider (See Figure 4 – block 430, as disclosed [0043] “In block 430, the user selects a value-added service option. In an exemplary embodiment, the user interacts with the touch-screen of a smart phone to select a value-added service option” which is independent of the wireless connection as the selection for the service option is made within the contactless device 120 to be included in the transaction);
	transmit, to the wireless device via the persistent wireless connection, information pertaining to the transaction with the service provider and a request for a credential to perform the transaction (See Figure 4 – block 470, as disclosed [0050] “In block 470, the user selects one or more payment service options. In an exemplary embodiment, the user interacts with the touch-screen of the contactless device 120 to select a payment option” wherein the payment option may include PIN authorization in block 480, as disclosed [0051] “The contactless device 120 requests a PIN authorization from the user in block 480. In an exemplary embodiment, the PIN authorization is created when the user registers/configures the application 122 and/or the applications 127 on the secure element 126 corresponding to each payment method”. The payment selection option is provided to the user with information pertaining to the transaction such as the purchase price, as disclosed [0047] “At block 460, the contactless device 120 receives the purchase total from the device reader 115 and determines whether the user has different payment options, including but not limited to gift cards, credit cards, debit cards, prepaid cards, and split-tender transactions (for example the user can pay x amount of dollars on a gift card and the remainder on another form of payment)” and also [0054] “Then, the method 240 (or portions of the method 240) may be repeated for the user to select another payment method for the remaining balance of the purchase transaction. In this manner, the user may apply individually multiple payment methods”);
	receive, from the wireless device via the persistent wireless connection, a first encrypted data item comprising the credential to perform the transaction (the payment option may include PIN authorization in block 480, as disclosed [0051] “The contactless device 120 requests a PIN authorization from the user in block 480. In an exemplary embodiment, the PIN authorization is created when the user registers/configures the application 122 and/or the applications 127 on the secure element 126 corresponding to each payment method” and [0053] “In block 490, the user enters the PIN authorization” wherein [0055] “From block 490, the method 250 proceeds to block 250 (FIG. 2)” which confirms the validity of the PIN for the selected payment option, as disclosed [0056] “The secure element 126 then confirms a valid PIN authorization in block 250. In an exemplary embodiment, the secure element 126 will notify the user of an incorrect PIN authorization entry”. The entry of PIN corresponding to the payment option (e.g. credit card or debit card) is encrypted data, as disclosed [0056] “In an exemplary embodiment, the PIN authorization is established during the registration/configuration of the application 122 and is encrypted/saved in the secure element 126”);
and transmit, to the wireless device via the persistent wireless connection, the confirmation that the transaction was completed (See Figure 2 – block 260, as disclosed [0057] “In block 260, the payment transaction is completed. In an exemplary embodiment, the contactless device 120 communicates the payment information to the device reader 115 via the secure communication channel 130. In an exemplary embodiment, the POS terminal 110 processes the transaction and confirms payment” and block 270 for providing a receipt, as disclosed [0058] “The device reader 115 communicates a digital receipt to the contactless device 120 in block 270. In an exemplary embodiment, the digital receipt can include a list of products purchased, a description of each product purchased, the price for each product purchased, a product category for each product purchased, a total price, a stock keeping unit ("SKU") or similar identifier for each product purchased, discounts applied, the time and/or date of purchase, warranty information for the products purchased, or other suitable information”);

	and the wireless device comprising a second memory and at least one second processor (It would have been obvious to one of ordinary skilled in the art to implement a second memory and a second processor to perform the method, as it is still the same wireless device performing the method but with different implementation of computer programming and arrangement of the hardware, but does not require a different device, with the motivation as disclosed [0014] “However, it should be apparent that there could be many different ways of implementing the invention in computer programming, and the invention should not be construed as limited to any one set of computer program instructions. Further, a skilled programmer would be able to write such a computer program to implement an embodiment of the disclosed invention based on the appended flow charts and associated description in the application text ... Further, those skilled in the art will appreciate that one or more aspects of the invention described herein may be performed by hardware, software, or a combination thereof, as may be embodied in one or more computing systems. Moreover, any reference to an act being performed by a computer should not be construed as being performed by a single computer as the act may be performed by more than one computer”), the at least one second processor configured to:
	establish the persistent wireless connection with the wireless transaction device (See Figure 3 – block 310, as disclosed [0029] “After the user taps the contactless device 120 in the proximity of the device reader 115, the device reader 115 detects the physical proximity of the contactless device 120 in block 310 … In an exemplary embodiment, the reader 115 and the device 120 may initially interact via NFC protocols whereby the reader detects the presence of the device 120 and requests communication therewith”);
	receive, from the wireless transaction device via the persistent wireless connection, the information pertaining to the transaction with the service provider and the request for the credential to perform the transaction (See Figure 4 – block 470, as disclosed [0050] “In block 470, the user selects one or more payment service options. In an exemplary embodiment, the user interacts with the touch-screen of the contactless device 120 to select a payment option” wherein the payment option may include PIN authorization in block 480, as disclosed [0051] “The contactless device 120 requests a PIN authorization from the user in block 480. In an exemplary embodiment, the PIN authorization is created when the user registers/configures the application 122 and/or the applications 127 on the secure element 126 corresponding to each payment method”. The payment selection option is provided to the user with information pertaining to the transaction such as the purchase price, as disclosed [0047] “At block 460, the contactless device 120 receives the purchase total from the device reader 115 and determines whether the user has different payment options, including but not limited to gift cards, credit cards, debit cards, prepaid cards, and split-tender transactions (for example the user can pay x amount of dollars on a gift card and the remainder on another form of payment)” and also [0054] “Then, the method 240 (or portions of the method 240) may be repeated for the user to select another payment method for the remaining balance of the purchase transaction. In this manner, the user may apply individually multiple payment methods”);
	transmit, to the wireless transaction device via the persistent wireless connection, the first encrypted data item comprising the credential to perform the transaction, the first encrypted data item encrypted using a first encryption key associated with the service provider server (the payment option may include PIN authorization in block 480, as disclosed [0051] “The contactless device 120 requests a PIN authorization from the user in block 480. In an exemplary embodiment, the PIN authorization is created when the user registers/configures the application 122 and/or the applications 127 on the secure element 126 corresponding to each payment method” and [0053] “In block 490, the user enters the PIN authorization” wherein [0055] “From block 490, the method 250 proceeds to block 250 (FIG. 2)” which confirms the validity of the PIN for the selected payment option, as disclosed [0056] “The secure element 126 then confirms a valid PIN authorization in block 250. In an exemplary embodiment, the secure element 126 will notify the user of an incorrect PIN authorization entry”. The entry of PIN corresponding to the payment option (e.g. credit card or debit card) is encrypted data, as disclosed [0056] “In an exemplary embodiment, the PIN authorization is established during the registration/configuration of the application 122 and is encrypted/saved in the secure element 126”);
	and receive, via the persistent wireless connection, the confirmation that the transaction was completed (See Figure 2 – block 260, as disclosed [0057] “In block 260, the payment transaction is completed. In an exemplary embodiment, the contactless device 120 communicates the payment information to the device reader 115 via the secure communication channel 130. In an exemplary embodiment, the POS terminal 110 processes the transaction and confirms payment” and block 270 for providing a receipt, as disclosed [0058] “The device reader 115 communicates a digital receipt to the contactless device 120 in block 270. In an exemplary embodiment, the digital receipt can include a list of products purchased, a description of each product purchased, the price for each product purchased, a product category for each product purchased, a total price, a stock keeping unit ("SKU") or similar identifier for each product purchased, discounts applied, the time and/or date of purchase, warranty information for the products purchased, or other suitable information”).

Wall may not explicitly disclose, but Smadja discloses:
	transmit, to a wireless transaction system server, the first encrypted data item comprising the credential ([0037] “sending a securities credentials request from the consumer application to a M2M authorization server” wherein the request includes encrypted data, as disclosed [0022] “the consumer application requests securities credentials from the M2M authorization server, this request comprising the cryptographic data computed over the generated unique session data”)
and receive, from the wireless transaction system server, a second encrypted data item comprising the credential, the second encrypted data item being different than the first encrypted data item ([0038] “receiving from the M2M authorization server to the consumer application generated securities credentials which comprises an access token, session encryption keys and an authentication key” see also [0023] “at reception of this request, the M2M authorization server returns security credentials. The security credentials can comprise the session keys, an authentication key and an access token. The access token can comprise the cryptographic data and in some embodiments the indexes of the session keys and—in some other embodiments the session keys is encrypted with a M2M device key shared between the M2M Authorization Server and the M2M Device. The content of the access token may be encrypted by the M2M authorization server”);
	transmit, to a service provider server separate from the wireless transaction system server, the second encrypted data item ([0039] “transmitting from the M2M consumer application the access token and an authentication message to the M2M resource provider for authenticating the consumer application” and also [0040] “transmitting the access request from the consumer application to the M2M resource provider, said access request comprising request parameter encrypted with the session keys to access or control resources”), 
and receive, from the service provider server, confirmation that the transaction was completed ([0044] “sending, from the resource provider, the encrypted response of the request parameter to the consumer application”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of verification from two different servers as in Smadja in the system executing the method of Wall which includes the process of verifying credentials, with the motivation of offering to [0034] “improve the security of information transferred between a consumer application and a M2M device by providing efficient means for secure communication channel” as taught by Smadja over that of Wall.

	As per claim 20, Wall may not explicitly disclose, but Smadja teaches the system of claim 19, further comprising:
	the wireless transaction system server comprising a third memory and at least one third processor, the at least one third processor configured to:
[0030-0031] which discloses of the M2M device receiving encrypted data, decrypting the data, encrypting a response and transmitting the response. It is also disclosed that the server can perform this method in place of the device, as disclosed [0032] “the M2M Server itself can play the role of the M2M device vis-à-vis the M2M Authorization Server to retrieve the session keys from the M2M authorization or decrypt the encrypted session keys within this M2M server encryption key of the session keys. On completion, the M2M server decrypts the request and encrypts the response”);
	and the service provider server comprising a fourth memory and at least one fourth processor, the at least one fourth processor configured to:
	receive, from the wireless transaction device, the second encrypted data item, decrypt the second encrypted data item to obtain the credential, perform the transaction using the credential, and transmit, to the wireless transaction device, the confirmation that the transaction was completed ([0041] “authenticating by the resource provider the consumer application as an authorized one from the authentication message and the content of the access token,” [0042] “retrieving by the resource provider the session keys from the content of the access token,” [0043] “decrypting by the resource provider the encrypted request parameter with the session keys” [0044] “sending, from the resource provider, the encrypted response of the request parameter to the consumer application”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the servers performing encryption and decryption as in Smadja in the system executing the method of Wall with the motivation of offering to [0034] “improve the security of information transferred between a consumer application and a M2M device by providing efficient means for secure communication channel” as taught by Smadja over that of Wall.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wall in view of Smadja in further view of Jones et al. (U.S. 2018/0089656).

	As per claim 15, Wall may not explicitly disclose, but Jones teaches the method of claim 12, wherein the indication of the at least one item to be included in the transaction is received prior to establishing the persistent wireless connection with the wireless device ([0021] “In yet another example embodiment, the user device 102 may scan a bar code on the items for purchase via the camera 108 or other visual sensory technology … In such embodiments, the user device 102 can then communicated the scanned items to the POS terminal 104”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize scanning items prior to comunication as in Jones in the system executing the method of Wall with the motivation of offering to [0002] improve wireless Jones over that of Wall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nilsson et al. (U.S. 2013/0144792) discloses a method of conducting secure electronic payments to a payment acquirer using a credit card payment unit, comprising of a smart card, a portable card reader device, a mobile phone, a stand-alone PIN entry device and a payment server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697